Exhibit 10.6.1

As of September 1, 2008

Jim Sinegal

999 Lake Drive

Issaquah, WA 98027

Dear Jim:

This letter agreement confirms the terms of your employment with Costco
Wholesale Corporation (the “Company”):

 

1.

Employment. The Company employs you as its President and Chief Executive
Officer.

 

2.

Employment Term. The terms of this letter agreement cover one year, beginning
September 1, 2008, and coinciding with the Company’s fiscal year 2009, unless
otherwise terminated as provided below. The parties may renew this letter
agreement from year-to-year upon agreement.

 

3.

Salary and Benefits.

 

 

(a)

You will receive a base salary of $350,000 for fiscal year 2009. The base salary
will be paid to you in accordance with the Company’s standard payroll practices.

 

 

(b)

You will be eligible for a bonus of up to $200,000. The amount of any bonus will
be determined by the Board of Directors or the Compensation Committee, and will
be paid to you in accordance with the Company’s standard practices.

 

 

(c)

You will be eligible for an equity award under the Company’s Third Restated 2002
Stock Incentive Plan or its successor plan. The Board of Directors or the
Compensation Committee will determine the amount of any grant.

 

 

(d)

All payments to you will be subject to withholding for taxes and other
applicable withholding requirements.

 

 

(e)

You will be eligible to participate in the Company’s employee benefit programs,
in accordance with the terms and conditions of those programs.

 

4.

Termination. The Company will have the right to terminate your employment at any
time for “cause,” as determined under applicable law and policies of the
Company. You may terminate your employment at any time upon not less than sixty
(60) days prior written notice.



--------------------------------------------------------------------------------

5.

Miscellaneous. This letter agreement represents our complete agreement on these
subjects. We can only amend this letter agreement by signing a written
amendment. This letter will be governed by Washington law in all respects.

If you agree with the terms contained in this letter, please sign the enclosed
copy of this letter and return it to me.

 

 

Sincerely,

 

Compensation Committee of the

Board of Directors

Costco Wholesale Corporation

By:

 

/s/ HAMILTON E. JAMES

 

Director

 

Acknowledged and agreed:

/s/    JAMES D. SINEGAL        

Jim Sinegal

Dated:

 

9/20/08